 



Exhibit 10.2
CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE NON-PUBLIC
INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.
SUBLICENSE AGREEMENT
This Agreement is entered into by and between
bioMérieux S.A. (hereinafter referred to as “bioMérieux”),
a corporation of France
having its principal place of business at 69280 Marcy l’Etoile, France
and
Cepheid, (hereinafter referred to as “Licensee”),
a corporation of the State of California,
having its principal place of business at 904 Caribbean Drive, Sunnyvale
California 94089, USA
WHEREAS, bioMérieux is the exclusive licensee, with the right to sub-license, of
certain patents owned by Kainos Laboratories Inc. and Professor Keiichi
Hiramatsu relating to the diagnosis of methycillin resistant Staphylococcus
aureus;
WHEREAS, Licensee wishes to acquire rights under these patents for the purpose
of developing, manufacturing, using and selling products for use in connection
with its GeneXpert® and SmartCycler® platforms; and
WHEREAS, bioMérieux has the right to grant sub-licenses, and is desirous of
sublicensing these patents to Licensee to the extent set forth herein.
NOW THEREFORE, THE PARTIES AGREE AS FOLLOWS:
Article 1. Definitions

1.1   The term “Affiliate” means, as to any party hereto, any entity, that is
controlling, is controlled by, or is under common control with that party.
“Control” shall mean the power to direct the management and policies of an
entity through the direct or indirect ownership of at least 50% of the voting
securities, by contract or otherwise.   1.2.   The term “Cepheid Platforms”
means the GeneXpert® and the SmartCycler® platforms of Licensee that are
described in Exhibit 2 hereto, including any improvements brought by

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    Licensee during the term hereof that do not substantially modify the
technical features and characteristics of these platforms, as these technical
features and characteristics are described in Exhibit 2 hereto.   1.3   The term
“Collaboration Sepsis Products” means products that are developed or will be
developed under the Collaboration Agreement of January 16, 2007 between the
Parties that are for testing for sepsis directly from blood and/or for
hospital-acquired pneumonia directly from pulmonary samples obtained from
bronchial alveolar lavage, BAL, and tracheal aspirates.   1.4   The term
“Effective Date” means the last date of signature written below.   1.5   The
term “Excluded Products” means products that test for sepsis in blood and/or for
hospital-acquired pneumonia in pulmonary samples and that differ by only two or
less than two pathogens from the panel of pathogens in the Collaboration Sepsis
Products.   1.6.   The term “Field” means (i) human in-vitro diagnostics, to the
exclusion of Collaboration Sepsis Products and Excluded Products, and (ii) all
other diagnostic fields (including veterinary and environment testing).   1.7.  
The term “Patents” means the patents and patent applications described in the
attached Exhibit 1 hereto, as well as any patents subsequently granted to such
applications including any substitutions, divisions, continuations,
continuations in part, renewals, reissues, confirmations or registrations,
foreign counterparts and extensions of the foregoing.   1.8.   The term “Net
Sales” means the gross amounts actually invoiced to end-users by Licensee and/or
its Affiliates, on sales, or other dispositions for value, of Products, less:

  (i)   sales, use, value added taxes and/or other excise taxes or duties, if
any, and less     (ii)   a lump sum fixed at [***] of the invoiced amount(s)
(excluding V.A.T., if any) for the Products, which shall be deemed to cover all
usual deductions such as trade, quantity and cash discounts, allowances or
credits for returned products, insurance, packaging and transport costs

    Products may be sold under a reagent rental agreement or analogous
agreement, where a purchaser is provided an instrument for use in conjunction
with the Product and the costs associated with the placement and use of the
instrument are not separately billed, but instead represent some portion of the
purchase price of the Product, such that the transaction does not enable
determination of Net Sales solely with respect to a Product. In such event, the
Net Sales for those units of such a particular Product that is sold on a reagent
rental or analogous basis shall be calculated by multiplying for each Product,
(i) the average Net Sales price per unit of said Product, during the
royalty-paying period in question, to end users on other than a reagent rental
or analogous basis, by (ii) the number of such units of said Product sold on a
reagent rental or analogous basis during the period for which Net Sales is being
calculated.

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    In the event that a Licensed Product is testing for several bacteria
including Staphylococcus aureus, Net Sales of such Licensed Products for
purposes of determining royalties shall be calculated by dividing the Net Sales
of such Product by the number of different genus of bacteria that are tested
using such Licensed Product, provided however that the maximum number of genus
taken into account for the purpose of this clause shall be limited to three (3).
For example, the testing for Staphylococcus aureus, MRSA and MSSA using one
Licensed Product accounts for one genus.       For Products sold by Licensee
and/or its Affiliates to distributors, the Net Sales shall mean the gross amount
actually invoiced to distributors by Licensee and/or its Affiliates, on sales,
or other dispositions for value, of Products, increased by a mark-up of [***] of
such gross amount, less the deductions allowed under sub-sections (i) and (ii)
of the first paragraph of this Section 1.8 above.       Sales or other transfers
of Products to Cepheid’s Affiliates or between Cepheid’s Affiliates and resold
to third parties shall not constitute Net Sales of Products until the Products
are sold to third parties who are not Affiliates.   1.9   The term “Products”
means products, assays, diagnostic tests and/or kits designed solely for use on
any of the Cepheid Platforms, the development, manufacture, use or sale of which
would, but for the sublicense granted herein, infringe a Valid Claim of the
Patents.   1.10   The term “Third Party License” means any royalty-bearing
license agreement with a third party which is not an Affiliate of Licensee,
entered into by Licensee with said third party, in the absence of which the
manufacture, use, import or sale of Products by Licensee would constitute an
infringement of the relevant technology, if patented, or a misappropriation, if
unpatented.   1.11   The term “Valid Claim” means a claim of any unexpired
patent or a claim pending in a patent application within the Patents which has
not been withdrawn, cancelled, lapsed or disclaimed, or held permanently
revoked, invalid or unenforceable by a court, government body or other tribunal
of competent jurisdiction in a decision from which an appeal has not been or
cannot be made.

Article 2. Licensing of Patents

2.1   bioMérieux hereby grants to Licensee a personal, non-transferable (except
pursuant to Section 9.2), irrevocable, non-exclusive, worldwide sublicense under
the Patents, for the sole purpose of developing, manufacturing, having
manufactured, using, selling, offering for sale, importing and/or having sold
Products under Licensee’s own and sole label in the Field for the duration of
this Agreement.

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



2.2   The sublicense granted to Licensee under Section 2.1 does not include the
right for Licensee to grant sublicenses, except that Licensee may grant
sublicenses to its Affiliates who agree to be bound by the terms hereof.
Licensee shall remain liable to bioMérieux for any breach hereof by any of its
Affiliates.   2.3   Licensee’s right to have the Products manufactured by a
third party manufacturer is granted provided that the appointed third party
manufacturer shall in no event be granted the right to also sell the Products.  
2.4   The requirement of the use of Licensee’s own and sole label with respect
to the Products does not preclude Licensee from adding the label of other
licensors if required by the relevant licenses nor the label of a distributor
provided that such other labels are less prominent than Licensee’s own label,
and provided that such labelling shall not permit the equivalent of an OEM
sublicense.   2.5   Licensee hereby accepts the sublicense granted to it
hereunder at its own risks and undertakes to use its best efforts to develop,
market and sell the Products in the whole world.   2.6   Licensee shall promptly
inform bioMérieux of any improvements, whether patentable or not, on the
technology covered by the Patents which it may at any time during this Agreement
own, possess or control and Licensee shall offer to bioMérieux a worldwide
license to develop, make, have made, use, sell, offer for sale, import and have
sold any products using or incorporating such improvements. Such offer shall be
made in writing, setting out the major terms, which shall be reasonable and
commercially viable and be subsequently negotiated in good faith.   2.7  
Licensee shall credit bioMérieux as the licensor of Patents in its promotional
materials, including for example advertisements, package inserts and data
sheets, intended for distribution to third parties as follows: “This product is
sold under license from bioMérieux under US patent ......” or any such
equivalent mutually agreed upon reference. Such reference shall be reasonably
prominent and will be directly associated with information on the Product.   2.8
  No rights are granted to Licensee outside the Field.

Article 3. Financial Terms, Records and Accounting

3.1.   In consideration of the rights granted under Article 2, Licensee shall
pay bioMérieux on the Effective Date a non-refundable, non deductible lump sum
payment of three million euros (€ 3,000,000) which payment shall not act as
prepaid royalties creditable toward any running royalties due under this
Agreement.

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



3.2.   Furthermore, Licensee shall pay bioMérieux, as from the date of first
commercial sale of a Product, a running royalty :

  —   of [***] of the Net Sales of Products designed to be used in connection
with the SmartCycler® platform; and     —   of the higher of [***] of the Net
Sales and [***] per GeneXpert® MRSA cartridge, for Products designed to be used
in connection with the GeneXpert® platform.

3.3.   In the event Licensee pays royalties under any Third Party License and
provided that Licensee provides to bioMérieux written evidence of the existence
and applicability of such Third Party License(s), the royalty rate under
Section 3.2 shall be reduced by [***] of the royalty rate Licensee pays under
such Third Party License with respect to the Products.       However,
notwithstanding the foregoing, in no event shall the royalty rate under this
Agreement fall below :

  —   [***] of Net Sales of Products designed to be used in connection with the
SmartCycler® platform and     —   for Products designed to be used in connection
with the GeneXpert® platform, the higher of [***] of Net Sales and (ii) [***]
per GeneXpert® MRSA cartridge.

3.4.   Licensee’s customers will have no royalty obligations to bioMérieux with
respect to Products for which royalties are paid by Licensee pursuant to this
Article 3.   3.5.   Licensee agrees to keep and cause its Affiliates to keep
accurate records and books of account in accordance with good accounting
practice, showing the information required to permit calculation of Net Sales
and royalties under this Article and the verification of said calculation. These
books and records shall be preserved for at least six (6) years from the date of
the royalty payments to which they pertain.   3.6.   On or before the
forty-fifth (45th) day of each calendar quarter during the term hereof, Licensee
shall prepare and send to bioMérieux royalty reports for the previous calendar
quarter. Said reports shall indicate quantity sold, as well as total sales and
Net Sales, applicable rate reduction pursuant to Section 3.3, per Product and
per country, under this Agreement for the previous calendar quarter and shall
show the amount of royalty due with sufficient information to enable
verification by bioMérieux. Sales to end-users and sales to distributors shall
be clearly segregated in each report.       Licensee shall include payment of
the amount of royalties shown to be due with such report. Reports shall be sent
by Licensee to:

bioMérieux Business Development Department,
69280 Marcy l’Etoile,
France,
Fax n° +33 478 87 75 12.

3.7.   Upon thirty (30) days prior written notice and not more than once per
calendar year, Licensee agrees to permit a certified public accountant appointed
by bioMérieux and reasonably acceptable to Licensee to enter upon the premises
of Licensee and/or its

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    Affiliates (but only if such Affiliates have records pertinent to the
calculation of royalties owed under this Agreement), during normal business
hours, in order to inspect files and records directly pertaining to Net Sales
and royalties owed under this Agreement for the purposes of verifying the
accuracy of royalty amounts reported under this Agreement. The audit period
shall only include quarters for which Licensee has closed its financial
reporting records, in accordance with governmental requirements. Once examined,
the royalty reports and payments shall be closed for that period. The certified
public accountant must execute a confidentiality agreement reasonably acceptable
to Licensee prior to the commencement of any audit.. The results of such audit
will be the confidential information of Licensee; however, the certified public
accountant may provide the results of the audit to bioMérieux. In the event any
audit results in a change upward in any royalty payment of five percent (5%) or
more for the audited period, Licensee shall pay the costs of such audit.
Otherwise, such audit shall be at bioMérieux’s expenses. In any case, Licensee
shall without delay pay to bioMérieux any underpayment of royalties,
irrespective of the percentage or amount of such underpayment.   3.8.   Payment
of all royalties hereunder shall be made in EUROs at the middle rate of exchange
existing on the last day of the quarter to which the payment applies, as
published in the Wall Street Journal (European Edition). On overdue payments, an
annual interest rate will be paid at the lesser of ten percent (10%) per annum
or the maximum interest rate then permissible under French law. Any such
interest calculation would only be applied to each day the payment is past due
as measured from the date of the check or wire transfer, i.e., 1/365 of the
interest rate applied to the balance past due for each day past due.   3.9.   If
laws or regulations of any government require withholding of income taxes or
other taxes as may be imposed with regard to any payments due bioMérieux under
this Section 3, Licensee shall make such withholding payments as may be required
and shall subtract such withholding payments from such payments due bioMérieux.
The Parties shall cooperate and sign all documents aiming at claiming exemption
from or reducing such withholding tax under any applicable double taxation or
similar treaty. Licensee shall submit proper evidence of payment or other
required documentation of such taxes to bioMérieux.

Article 4. Duration

4.1.   This Agreement shall become effective on the Effective Date and shall,
without prejudice to an earlier termination pursuant to this Agreement, remain
in effect until the last to expire of the Patents.   4.2.   In the event either
party breaches this Agreement, the other party may, in addition to all other
rights and remedies it may have, terminate this Agreement by written notice.
Such termination shall become effective on the date set forth in the notice of
termination, but in

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    no event shall it be earlier than sixty (60) days from the date of mailing
thereof and shall have no effect if the breach has been cured within the said
period of notice.   4.3.   If one of the parties hereto becomes insolvent or
makes an assignment for the benefit of creditors or if proceedings in voluntary
or involuntary bankruptcy are instituted on behalf of or against said party or a
receiver or trustee of said party’s property is appointed, this Agreement may be
terminated with immediate effect by written notice by the other party without
any notice period.   4.4.   bioMérieux may terminate this Agreement in the event
that Licensee, without the prior written consent of bioMérieux, assigns or
transfers this Agreement in violation of Article 9.   4.5.   bioMérieux may
terminate this Agreement with immediate effect in the event that Licensee
directly or through a surrogate challenges the validity of any of the Patents or
provides assistance to a third party knowing that such assistance will be used
to challenge such validity.   4.6   Upon the expiration or sooner termination of
this Agreement, any of the Products in inventory and not sold shall be deemed
sold on the day such expiration or termination becomes effective and royalty
shall be due as per Article 3. Licensee shall then be entitled to sell such
Products.   4.7.   The termination of this Agreement shall not relieve Licensee
from its obligation to pay bioMérieux all amounts, including royalties, that
shall have accrued up to the effective date of termination.   4.8   Upon
termination of this Agreement and subject to Section 4.6, all licences and
rights granted to Licensee hereunder shall terminate.

Article 5. Entirety Clause — Modifications

5.1   This Agreement sets forth the entire agreement between the parties hereto
relating to the subject matter of this Agreement and supersedes all prior
agreements pertaining to said subject matter.   5.2   This Agreement may be
modified only by a written document signed by the authorised representatives of
each party.

Article 6. Warranty

6.1.   bioMérieux represents and warrants to Licensee that it has the full right
and power to grant the sublicense to Licensee as set forth in this Agreement.

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



6.2.   Except as specifically set forth in Section 6.1. herein, BIOMERIEUX MAKES
NO REPRESENTATIONS AND GIVES NO WARRANTIES, EITHER EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

In particular, with no limitation, nothing in this Agreement will be construed
as :

(i)   A warranty or representation by bioMérieux as to the validity or scope of
the Patents;   (ii)   A warranty or representation by bioMérieux that practice
under the Patents is or will be free from infringement of any third parties’
patents or other intellectual property rights;   (iii)   Except as contemplated
under Section 2.7, conferring the right to use in advertising, publicity, or
otherwise any trademark, trade name, or any contraction, abbreviation,
simulation, or adaptation thereof, of bioMérieux; or   (iv)   Conferring by
implication, estoppel, or otherwise any license or rights under any patents of
bioMérieux other than the Patents.

6.3.   In the event Licensee becomes aware of infringement of the Patents by a
third party, it will immediately notify bioMérieux thereof.       bioMérieux
intends to use such reasonable efforts, as it in its sole discretion determines,
to pursue infringers and enforce its rights under the Patents.       Licensee,
at bioMérieux’s expense and request, shall render all reasonable assistance and
cooperation in that regard. Any recoveries resulting from such action by
bioMérieux shall be bioMérieux’s property.

Article 7. Applicable Law and Dispute Resolution

7.1.   This Agreement shall be deemed to have been made in and shall be
construed in accordance with the laws of France, for all matters other than
scope and validity of any patents, as to which the laws of the particular
country where such patents are in dispute shall apply.   7.2.   The parties
shall attempt in good faith to resolve promptly any dispute arising out of or
relating to this Agreement by negotiation. If the matter can not be resolved in
the normal course of business, any interested party shall give the other party
written notice of any

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



    such dispute not resolved, after which the dispute shall be referred to
senior executives of both parties, who shall likewise attempt to resolve the
dispute.   7.3.   If the dispute has not been resolved by negotiation within
forty-five (45) days of the disputing party’s written notice, or if the parties
fail to meet within twenty (20) days as from such notice, the parties shall
endeavour to settle the dispute by mediation under the supervision of and in
accordance with the CPR Model European Mediation Procedure.       Unless
otherwise agreed, both parties or each individual party may request the CPR to
appoint an independent mediator. The language of mediation shall be English and
the seat of mediation shall be agreed upon by both parties and, in the event
parties do not timely agree, the seat will be determined within France by the
mediator.   7.4.   If the dispute has not been resolved by non-binding means as
provided in Section 7.3 above within ninety (90) days of the initiation of such
procedure or if one of the parties has informed the other party in writing that
it is not willing to start or proceed with the mediation as contemplated in
Section 7.3. hereof, the dispute shall be finally and exclusively settled by
arbitration in Paris, by a single independent arbitrator appointed and acting in
accordance with the Rules of Arbitration of the International Chamber of
Commerce. The language of the arbitration shall be English. The arbitration
shall be in lieu of any other remedy and the award shall be final, binding and
enforceable by any court having jurisdiction for that purpose.   7.5.   This
Article shall, however, not be construed to limit or to preclude either party
from bringing any action in any court of competent jurisdiction for injunctive
or other provisional relief as necessary or appropriate.

Article 8. Miscellaneous provisions

8.1.   All notices which shall or may be given hereunder shall be in writing in
English and shall be made by prepaid registered mail or express courier or fax
(confirmed by registered mail or express courier) addressed to the recipient at
the addresses herein stated, or at such other address as a party may from time
to time designate:

bioMérieux SA
69280 Marcy l’Etoile
France
Attn.: Corporate General Counsel
Fax: 33.4.78.87.53.70
and
Cepheid Inc.
904 Caribbean Drive,

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Sunnyvale California 94089, USA
Attn.: General Counsel
Fax: (408) 400-8305

8.2.   The invalidity or unenforceability of any terms of this Agreement under
any applicable law shall not affect the validity of its remaining terms. In such
case, the parties shall agree without delay on a valid substitute term which
shall approximate as closely as possible the purpose of the invalid or
unenforceable term.   8.3.   Licensee warrants that its’ Affiliates that have
been granted sublicenses under Section 2.2 will be bound by the terms and
conditions of this Agreement and will assume the rights and obligations set out
herein.   8.4.   A failure by either Party to exercise or enforce any right
conferred on it by this Agreement shall not be considered a waiver of such right
nor operate so as to preclude the exercise or enforcement thereof at any
subsequent time or on any subsequent occasion.

Article 9. Assignment

9.1   bioMérieux shall have the right to assign this Agreement to, or delegate
its obligations hereunder to be performed by any successor, Affiliate of
bioMérieux or third party. Any such successor shall be bound by all terms of
this Agreement.   9.2   This Agreement is not assignable by Licensee without the
prior written consent of bioMérieux, except that no such consent is required to
assign this agreement to the acquirer of all or substantially all of Licensee’s
assets to which this Agreement pertains. Any such successor shall be bound by
all terms of this Agreement.

Article 10. Hold harmless
Licensee shall defend, indemnify and hold harmless bioMérieux from and against
any and all claims, demands, damages, losses and expenses, including attorney’s
fees to the extent arising from or in connection with third party claims, suits,
actions, demands or judgments, relating to the development, manufacture, use or
sale of the Products.
Article 11. Limitation of Liability
In no event will a party’s aggregate liability to the other party for all
damages arising under this Agreement exceed Fifteen Million US dollars.
EXCEPT AS SPECIFICALLY SET FORTH HEREIN, IN NO EVENT WILL EITHER PARTY HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER PARTY ARISING FROM TORT OR CONTRACT FOR
LOSS OF BUSINESS OPPORTUNITY OR PROFIT, OR FOR

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, UNLESS SUFFERED AS A RESULT OF ITS
WILFUL MISCONDUCT.
Article 12. Confidentiality
Each party to this Agreement agrees that any information obtained by it from the
other party pursuant to this Agreement, including the major terms of this
Agreement, shall be kept in the strictest confidence and shall only be used for
the proper performance of this Agreement. Confidential information of the
disclosing party may not be disclosed by the recipient to any third party except
to employees and agents of the recipient that have a need to know such
confidential information to perform recipient’s obligations or exercise
recipient’s rights under this Agreement and who have executed a written
confidentiality agreement or are bound by confidentiality obligations at least
as protective of disclosing party’s confidential information as the terms of
this Agreement. A party’s obligations with respect to confidential information
shall not apply to information which:

  a)   is in or becomes part of the public domain otherwise than by breach of
this Agreement; or     b)   the recipient can demonstrate was in its possession
at the date of receipt thereof; or     c)   is legally received by the recipient
from a third party having the legal right to transmit the same; or     d)   is
independently developed by the recipient or any of its Affiliates without the
benefit of any disclosure by the disclosing party.

In the event the recipient is required by judicial or administrative process to
disclose confidential information of the other party, it shall promptly notify
said party thereof so that said party may oppose such process or reduce the
scope of such disclosure.
bioMérieux shall be entitled to disclose the terms of this Agreement and the
royalty reports received from Licensee to its licensors of the Patents under
confidentiality terms substantially similar to those contained herein.
The foregoing obligation shall cease five (5) years after termination or
expiration of this Agreement.
Neither party shall issue any press release or other publicity materials, or
make any external presentations with respect to the existence, terms and
conditions of this Agreement without the prior written consent of the other
party which shall not be unreasonably withheld. Notwithstanding the foregoing
obligations of confidentiality in this Article 11, each party may determine in
its respective reasonable discretion to file this Agreement with the Security
and Exchange Commission or any foreign equivalent (e.g., in a Quarterly Report
on Form 10-Q or

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Annual Report on Form 10-K or any foreign equivalent) or as otherwise required
by law, regulation or the rules of any securities exchange on which such party’s
securities are traded. The filing party shall seek confidential treatment for at
least the financial terms hereof in connection with any such filing, subject to
applicable law, regulation or rule of any applicable securities exchange, and
shall so notify the other sufficiently in advance to enable the other party to
comment and advise on the proposed filing.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
by their duly authorized officers.

             
For and on behalf of
      For and on behalf of    
bioMérieux S.A.
      Cepheid    
Date: January 16, 2007
      Date: January 16, 2007    
 
           
/s/ Stéphane Bancel
      /s/ Joseph H. Smith    
 
Name: Stéphane Bancel
     
 
Name: Joseph H. Smith    
Title: Directeur Général Délégué
      Title: Senior Vice President, General Counsel    

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Exhibit 1
Patents

     
Docket Number
  00166 
 
   
Title
  Diagnostic method
 
   
Inventor(s)
  HIRAMATSU Keiichi
 
  ITO Teruyo
 
  AWAYA Akira
 
  OHNO Hiroie
 
  HAYASHI Tsukasa
Internal Reference
  MRSA
Current Owner
  Kainos Laboratories Inc.
Applicant
  Kainos Laboratories Inc.
First Filing Date
  23/02/1996 
 
   
Memo Fields
  Disclosed is a specific identification method of an MRSA and MRC-NS, which is
speedy, simple and reliable. Specifically, the present invention provides a
diagnostic method of an MRSA or MRC-NS, which comprises performing a reaction
with a sample by making combined use of a part of a mecDNA, which is an
integrated adventitious DNA existing on a chromosome of the MRSA or MRC-NSA and
carrying an mecA gene thereon, and a part of a nucleotide sequence of a
chromosomal DNA surrounding the integrated DNA; and also a diagnostic method of
an MRSA or MRC-NS by PCR, LCR or hybridization, which comprises performing a
reaction with a sample by using a nucleotide sequence of a chromosomal DNA
surrounding an integrated site of a mecDNA in a chromosome of an MSSA or MSC-NS,
wherein said method makes use of an occurence of a negative reaction when said
sample contains a mecDNA integrated therein.

                                  Country   Application Number   Application
Date   Publication Number   Publication Date   Patent Number   Grant Date  
Expiration Date   Status
AU
  AU1810997   21/02/1997   WO9731125   28/08/1997   AU696462   10/09/1998  
21/02/2017   Granted
 
                               
CA
  CA2218476   21/02/1997   WO9731125   28/08/1997   CA2218476   18/06/2002  
21/02/2017   Granted
 
                               
DE
  EP97903593.8   21/02/1997   WO9731125   28/08/1997   EP/DE0887424   11/01/2006
  21/02/2017   Granted
 
                               
EP
  EP97903593.8   21/02/1997   WO9731125   28/08/1997   EP0887424   11/01/2006  
21/02/2017   Inactive
 
                               
FR
  EP97903593.8   21/02/1997   WO9731125   28/08/1997   EP/FR0887424   11/01/2006
  21/02/2017   Granted
 
                               
GB
  EP97903593.8   21/02/1997   WO9731125   28/08/1997   EP/GB0887424   11/01/2006
  21/02/2017   Granted
 
                               
JP
  JP6037396   23/02/1996   WO9731125   28/08/1997               Filed
 
                               
US
  US08945810   21/02/1997   WO9731125   28/08/1997   US6156507   05/12/2000  
21/02/2017   Granted
 
                               
WO
  PCT/JP97/00487   21/02/1997   WO9731125   28/08/1997               Inactive

***   CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES EXCHANGE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Description of the Cepheid Platforms
Cepheid Platforms are of two types: those with automated sample preparation, as
in the Cepheid GeneXpert® instrument, and those without automated sample
preparation, as in the Cepheid SmartCyler® instrument. Each of these platforms
is a thermal cycler that has the following characteristics:

  a.   It is primarily intended for use in the automated performance of the
polymerase chain reaction (PCR) process;     b.   It has one or more core
modules, each one of which is a self-contained thermal cycler;     c.   Each
core module can cycle between two or more temperatures; however, each core
module can be programmed to follow essentially any temperature profile of
biological relevance;     d.   Each core module is configured for receiving a
single reaction vessel, and the platform is programmable so that the temperature
profile for thermal cycling each reaction vessel can be controlled independently
of any other reaction vessel by independently controlling each core module,
regardless of whether the reactions are thermal cycled simultaneously,
sequentially or otherwise;     e.   Each core module in its base configuration
has an integrated reading system for detecting signals from a reaction vessel
inserted into the core module. However, in an optional configuration, the
platforms have a separate detection system for reading signals from a reaction
vessel that contains a micro-array of nucleic acid reaction locations, wherein
the reaction vessel and micro-array are arranged such that each location in the
micro-array is exposed to the same, common, reagent environment in the reaction
vessel; and     f.   Each platform is marketed, distributed, sold, leased or
otherwise transferred using trademarks owned or controlled by Cepheid.

 